DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka).
Regarding claim 1, ‘364 discloses: A terry product (towel in figs. 2 and 4) consisting of:
a ground component (30) including a plurality of ground warp yarns (40) and a plurality of ground weft yarns (42) interwoven with the plurality of ground warp yarns (40), the ground component (30) including a lower side and an upper side opposed to the lower side along a vertical direction (shown clearly in figs. 2 and 4), wherein the ground warp yarns and the ground weft yarns consist of cotton yarns (‘364 teaches explicitly, “it is also contemplated that the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below (par. 16)… In one example, the absorbent weft yarns 42 are formed primarily from natural fibers (par. 29)… In one example, the absorbent pile yarns are formed primarily from natural fibers, such as cotton (par. 33).”); and
a pile component (64 and 164) including a plurality of piles (64 and 164) that extend away from the ground component (30) along the vertical direction (shown clearly in figs. 2 and 4), the plurality of piles formed from a set of pile yarns comprising plied yarns (par. 34 discloses piles can be plied yarns), wherein the plied yarns consist of cotton yarns and polyester yarns (‘364 discloses: “The pile yarns 64, 164 are similar to the absorbent weft yarns 42 described above. For instance, the absorbent pile yarns 64, 164 include spun yarns formed from natural fibers, synthetic fibers with good moisture absorbency, natural and synthetic blended fibers. In one example, the absorbent pile yarns are formed primarily from natural fibers, such as cotton. Synthetic yarns may include rayon fibers (e.g. Modal, Lyocell), microfiber staple fibers, or blends of PET and polyamide microfibers. Blended absorbent pile yarns may include cotton and PET…(par. 33).”).  The teachings from ‘364 above are explicitly taught by ‘364 so as to form an improved terry towel fabric for use in articles having improved rapid drying characteristics.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine cited teachings from ‘364 to result in an improved terry towel product having improved rapid drying characteristics.
With respect to claimed limitations of the fibers used in the component plied yarns, ‘364 does disclose 2-ply pile yarns and does disclose pile yarns including both cotton and PET fibers but not cotton and PET yarns.
However, ‘364 does fully teach weft yarns are similar to pile yarns (par. 33); weft can be plied (par. 31); pile includes spun yarn from natural/cotton and natural/cotton and synthetic/PET blends (par. 33); piles are plied into 2-ply yarns (par. 34); and that the use of these types of natural/cotton and synthetic/PET blended yarns result in a fabric with increased absorption, wicking and rapid drying effect.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture at the time of filing the invention to modify the plied 2-pile yarn of blended cotton and PET fiber to use cotton and PET component yarns in a plied yarn so as to provide a fabric that has increased absorption, wicking and rapid drying effect taking properties from both fibers and combining them into a plied yarn which show effects from both fibers.
With respect to disperse dye for dyeing of the PET yarns in the set of pile yarns, ‘364 does explicitly teach, “Following weaving step 236, the woven terry fabric is subjected to a post-formation processing step 240. The post-formation processing includes desizing, bleaching step (for cotton containing fabrics), dyeing and finishing. The desizing bleaching phases are according to known techniques. The dyeing phase imparts color into the woven terry fabric 10. For instance, the dying phase may include applying reactive dyes to natural fiber yarns, and cotton yarns in particular. For instance, in one example the moisture transport yarns 40 are doped dyed, continuous filament yarns. Thus, the dyeing face may include dyeing only the natural fiber component. However, it certain embodiments where dope-dyed or yarn dyed yarns are not used, disperse dyes may be used for PET yarns. During dyeing, either batch (e.g. vat dying), semi-continuous, or continuous dyeing systems can be used to dyes the woven terry fabric 10. Other dyes can be used depending on the particular fiber blend. The dyeing phase may include steaming to set the dyes. The finishing phase applies one or functional agents are added to the woven terry fabric 10 to improve or augment performance characteristics (par. 50).”).  This citation does teach the dye as a disperse dye.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the dyeing of the fabric and its component yarns with a dye including reactive dye and disperse dye to result in a process that imparts the desired color to the fabric depending on the particular fiber blend.
Regarding claim 2, ‘364 discloses, “the pile yarns can be twisted structures that are plied into 2-ply, 3-ply, 4-ply, or multi-ply configurations in a plying step…(par. 42 detailed description)”.
‘364 also discloses claim 5, in that it discloses a bleaching step which would result in “white” cotton yarn.
 ‘364 also discloses claim 8, in that pile yarns are disclosed as including PET fiber in the spun pile yarn in par. 33 of detailed description.
‘364 also discloses claim 9, in that ‘364 states, “However, in certain embodiments where dope-dyed or yarn dyed yarns are not used, disperse dyes may be used for PET yarns. During dyeing, either batch (e.g. vat dying), semi-continuous, or continuous dyeing systems can be used to dyes the woven terry fabric 10. Other dyes can be used depending on the particular fiber blend (par. 50, detailed description).”
Regarding claim 14, ‘364 discloses, “The post-formation processing includes desizing, bleaching step (for cotton containing fabrics),…(par. 50, detailed description)”. Clearly disclosing the terry/towel product is bleached as claimed.
Regarding claim 16, ‘364 discloses clearly in figs. 2 and 4, pile loops as claimed.
Regarding claims 17 and 18, ‘364 discloses that both the ground warp (par. 16 and 17) and the ground weft (par. 31) each comprise plied yarns. 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka) in view of “Dyeing in textile industry” (“Dyeing” hereafter).

Regarding claims 19 and 20, ‘364 clearly discloses making a terry product (fig. 2 and 4):
disperse dyeing a polyester yarn in a dye bath comprising reactive and disperse dye at an elevated temperature (‘364 discloses the fabric and therefore its component yarns are reactive and disperse dyed and steamed which is an ‘elevated temperature’ in par. 50, line 12);
and weaving a plurality of ground warp yarns (40) with a plurality of ground weft yarns (42), and weaving the plied, 2-ply yarn in a pile direction to form a plurality of piles, wherein the ground warp yarns and the ground weft yarns consist of cotton yarns, and the plied yarns in the pile direction consisting of cotton yarns and polyester yarns (a pile component (64 and 164) including a plurality of piles (64 and 164) that extend away from the ground component (30) along the vertical direction (shown clearly in figs. 2 and 4), the plurality of piles formed from a set of pile yarns comprising plied yarns (par. 34 discloses piles can be plied yarns)… ‘364 teaches explicitly, “it is also contemplated that the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below (par. 16)… In one example, the absorbent weft yarns 42 are formed primarily from natural fibers (par. 29)… In one example, the absorbent pile yarns are formed primarily from natural fibers, such as cotton (par. 33)…‘364 discloses: “The pile yarns 64, 164 are similar to the absorbent weft yarns 42 described above. For instance, the absorbent pile yarns 64, 164 include spun yarns formed from natural fibers, synthetic fibers with good moisture absorbency, natural and synthetic blended fibers. In one example, the absorbent pile yarns are formed primarily from natural fibers, such as cotton. Synthetic yarns may include rayon fibers (e.g. Modal, Lyocell), microfiber staple fibers, or blends of PET and polyamide microfibers. Blended absorbent pile yarns may include cotton and PET…(par. 33).”). 
The teachings from ‘364 above are explicitly taught by ‘364 to form an improved terry towel fabric for use in articles having improved rapid drying characteristics.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine cited teachings from ‘364 to result in an improved terry towel product having improved rapid drying characteristics.
With respect to plying the dyed polyester yarn with cotton yarn to form a plied yarn, ‘364 does disclose 2-ply pile yarns and does disclose pile yarns including both cotton and PET fibers but not cotton and PET yarns.
However, ‘364 does fully teach weft yarns are similar to pile yarns (par. 33); weft can be plied (par. 31); pile includes spun yarn from natural/cotton and natural/cotton and synthetic/PET blends (par. 33); piles are plied into 2-ply yarns (par. 34); and that the use of these types of natural/cotton and synthetic/PET blended yarns result in a fabric with increased absorption, wicking and rapid drying effect.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture at the time of filing the invention to modify the plied 2-pile yarn of blended cotton and PET fiber to use cotton and PET yarns so as to provide a fabric that has increased absorption, wicking and rapid drying effect.
‘364 does not teach the recited temperature or ph ranges claimed. 
However, certainly all parties would conceded that temperature and ph levels are two of the most commonly known variables in the chemistry art in regards to modification of a chemical reaction for at least the last 150 years.
Further, ‘Dyeing’ is cited as it teaches explicitly in table 2: Typical process parameters including temperatures of wet dyeing of 140 C, which does disclose claimed ‘about 130 degrees C’ and regarding ph, ‘Dyeing’ teaches on pgs. 7-9 that ph is recognized as a results oriented variable in chemical reactions to achieve the desired dyeing results.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the temperature and ph of a dyeing process as these parameters are clearly taught by ‘Dyeing’ as widely known and commonly varied processing parameters in a dyeing process that are varied as needed to arrive at the desired textile dyeing result.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka in view of “Dyeing” and further in view of US 2018/0266022 (Mandawewala).
Goenka does not teach the claimed fabric weight dimension.
However the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Instantly the prior art and the claimed device both perform as towel products by absorbing moisture and transporting it away from a user.
Therefore the claimed towel and the prior art towel are only different in that the prior art towel does not speak to the weight dimension but does teach identical or near identical structure and the same performance so they are not patentably distinct.
Further, ‘022 is referenced as it teaches a towel/terry fabric that also is used to absorb and transport moisture away from a user and it explicitly discloses the terry/towel device to have a weight dimension of 518 or more grams per square meter.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture at the time of filing the invention to modify the towel/terry fabric of Goenka to have a weight of more than 518 grams per square meter which overlaps and is included in the claimed weight range so as to form a terry fabric with exceptional absorbency and moisture transport.  As per the MPEP, when a claimed range is overlapped by a prior art range a case of prima facie obviousness has been established.
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Claims have been amended to a closed or consisting format but did not change any substantive scope of the rejection in that the rejection was a 103 rejection and cited explicit disclosure and teachings from one reference US 10072364 (Goenka) clearly showing the teachings from Goenka are clearly usable together with a reasonable expectation of success to arrive at the closed claimed limitations that as shown above are all taught by Goenka as possible construction and arrangement of an improved, quick dry terry towel product.  There is nothing improper about forming a 103 rejection for a closed/consisting type claim if all limitations are taught and none are shown destroy the function/operation of the prior art teachings.
Assertions regarding the exact way in which Goenka provides absorption, wicking, and resultant improved drying versus the way instant application accomplishes absorption, wicking and resultant improved drying are not relevant.  And in some ways they are incorrect.  The instant assertions actually prove that both the Goenka disclosure and instant claims function by desired/improved wicking/transfer of moisture which is an result of using both cotton and PET fibers (hydrophilic and hydrophobic materials in the same yarn does inherently cause moisture transfer/wicking) in the blended yarn and in the plied yarn.  The 103 rejection is formed by the examiner to show it would have been obvious to modify teachings from Goenka that disclose cotton and PET fibers blended together to an arrangement of cotton and PET yarns combined/plied together rather than simply as blended fibers.  The rejection also fully describes how one of ordinary skill would be motivated to do so.  Assertions instantly presented by remarks and by submitted affidavit have no affect with respect to the prior art’s teaching of use of blended cotton/PET fibers to achieve desired absorption, wicking and drying characteristics.  Certainly, it is clear that to modify already known blended fibers formed into a yarn to a blended/plied yarn of the exact same fiber materials for the same type of end product and functionality is not an inventive or non-obvious step to one of ordinary skill in the textile arts.
As these are the arguments and amendments offered the rejections remain and are considered to be proper.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732